944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Frizell STEPHENS, Petitioner.
No. 91-8040.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1991.Decided Sept. 24, 1991.

On Petition for Writ of Mandamus.
Frizell Stephens, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Frizell Stephens seeks a petition for mandamus directing the district court to act on certain motions filed in connection with his civil rights claim challenging the correctional center's failure to correct his custody status score.   On February 28, 1991, the district court entered summary judgment for the defendants in that action after finding that Stephens's constitutional rights were not violated by the custody status error.   Stephens v. Blankenship, CA-90-560-R (W.D.Va. Feb. 28, 1991).   This Court affirmed that decision on May 23, 1991.   Stephens v. Blankenship, No. 91-6547 (4th Cir.  May 23, 1991) (unpublished).


2
Pursuant to the present petition for mandamus, Stephens requests rulings on several motions which he states were filed prior to the entry of summary judgment.   Of those motions which were docketed, all were either directly dismissed by the district court or were mooted by the district court's grant of summary dismissal of this action.   Stephens then appealed the district court's dismissal to this Court.   He was therefore afforded relief and has no basis for now requesting a writ of mandamus.   See In re Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus is an extraordinary writ that should not be granted where other relief is available);   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (a mandamus petition may not be used as a substitute for appeal).


3
We therefore grant Stephens's request to proceed in forma pauperis, but deny his petition for a writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.